

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
Execution Version

Omnibus Amendment No. 1 to
 
Second Amended and Restated Receivables Purchase Agreement
 
and
 
Amended and Restated Purchase and Contribution Agreement
 
AMENDMENT AGREEMENT (this “Amendment”) dated as of October 9, 2014 among Lexmark
Receivables Corporation (the “Seller”), Gotham Funding Corporation (“Gotham”),
as an Investor, Wells Fargo Bank, N.A. (“Wells Fargo”), as an Investor Agent and
a Bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”), as
Program Agent (the “Program Agent”), an Investor Agent and a Bank, Lexmark
International, Inc. (“Lexmark”), as Collection Agent and an Originator and
Perceptive Software, LLC (“Perceptive”), as an Originator.
 
Preliminary Statements.
 
(1) The Seller, Gotham, BTMU, Wells Fargo, Lexmark and Perceptive are parties to
a Second Amended and Restated Receivables Purchase Agreement dated as of October
10, 2013 (as amended, restated, modified or supplemented from time to time, the
“RPA”; capitalized terms not otherwise defined herein shall have the meanings
attributed to them in the RPA) pursuant to which, and subject to and upon the
terms and conditions of which, the Seller has sold and may in the future sell
Receivable Interests to the Investors and/or the Banks thereunder prior to the
occurrence of the Facility Termination Date or the Commitment Termination Date,
as applicable.
 
(2) Lexmark, Perceptive and the Seller are parties to an Amended and Restated
Purchase and Contribution Agreement dated as of October 10, 2013 (as amended,
restated, modified or supplemented from time to time, the “PCA”) pursuant to
which, and subject to and upon the terms and conditions of which, Lexmark and
Perceptive have sold and may in the future sell, and Lexmark has contributed and
may in the future contribute, Receivables to the Seller thereunder prior to the
occurrence of the Facility Termination Date (as defined therein).
 
(3) As of the date hereof, immediately prior to the effectiveness of this
Amendment, Fifth Third Bank has assigned all of its rights and obligations
(including ownership of each Receivable Interest) as an Investor Agent and a
Bank under the RPA to Wells Fargo, pursuant to an Assignment and Acceptance
Agreement dated as of the date hereof.
 
(4) The parties hereto desire to make certain amendments to the RPA and the PCA.
 
NOW, THEREFORE, the parties agree as follows:
 
SECTION 1. Amendments to the RPA.  Upon the effectiveness of this Amendment, the
RPA is hereby amended as follows:
 
(i) The cover page of the RPA is amended by replacing each reference to “FIFTH
THIRD BANK” contained thereon with “WELLS FARGO BANK, N.A.”
 
(ii) The introductory paragraph in the RPA is amended by replacing the reference
to “FIFTH THIRD BANK” contained therein with “WELLS FARGO BANK, N.A.”
 
(iii) The definition “Fifth Third Group” contained in Section 1.01 of the RPA is
deleted in its entirety.
 

 
 

--------------------------------------------------------------------------------

 

(iv) The RPA is amended by replacing each reference in the RPA (i) to “Fifth
Third” (except for each reference thereto in Preliminary Statement (2) in the
RPA and the reference thereto in the defined term “Fifth Third” in Section 1.01
of the RPA) with “Wells Fargo” and (ii) to “Fifth Third Group” with “Wells Fargo
Group”.
 
(v) The following new definitions are added to Section 1.01 of the RPA in their
proper alphabetical order:
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Seller, any Originator, Lexmark International or
their respective Subsidiaries from time to time concerning or relating to
bribery or corruption, including, without limitation, the Foreign Corrupt
Practices Act of 1977, as amended, and any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.
 
“Deferred Revenue Obligor” means, at any time, any Obligor that has made one or
more payments to an Originator that result in (or that should under GAAP result
in) a deferred revenue balance on the balance sheets of such Originators as of
such time.
 
“Ineligible Deferred Revenue Obligor” means (i) prior to the occurrence of a
Level II Downgrade Event, a Deferred Revenue Obligor for whom the aggregate
amount of deferred revenue on the balance sheets (or that should be, under GAAP,
on the balance sheets) of the Originators is one of the ten highest deferred
revenue balances attributable to the Deferred Revenue Obligors at such time, or
(ii) following the occurrence of a Level II Downgrade Event, any Deferred
Revenue Obligor.
 
“Realized Special Bid Receivable Amount” means, with respect to the Special Bid
Receivables of an Obligor (including any Affiliated Obligor thereof) at any
time, an amount equal to the average of realized contractual adjustments
resulting from special bid marketing programs of an Originator with respect to
such Receivables for the immediately preceding twelve month period, as such
amount may be adjusted from time to time by the Investor Agents with notice to
the Seller, in each case, based on the payment history of the Special Bid
Receivables of such Obligor and periodic audits of such Receivables.
 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including, without limitation, on September
12, 2014, Cuba, Burma (Myanmar), Iran, North Korea, Sudan and Syria.
 
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, and (b) any Person controlled by any such Person.
 
“Sanctions” means economic, financial or other sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or other relevant
sanctions authority, including the U.S. and Canada.
 

 
2

--------------------------------------------------------------------------------

 

“Special Bid Receivable” means a Receivable that is subject to contractual
adjustments resulting from special bid marketing programs of an Originator.
 
“Special Bid Receivable Adjustment Amount” means, with respect to the Special
Bid Receivables of an Obligor (including any Affiliated Obligor thereof) at any
time, an amount equal to (a) without duplication, the aggregate outstanding and
unapplied contractual adjustments resulting from special bid marketing programs
of an Originator relating to such Special Bid Receivables at such time, plus (b)
an amount equal to the difference (if positive) between (x) the Realized Special
Bid Receivable Amount with respect to such Special Bid Receivables at such time
and (y) the amount determined pursuant to the preceding clause (a) of this
definition.
 
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
 
“Wells Fargo” means Wells Fargo Bank, N.A.
 
“Wells Fargo Group” means Wells Fargo, its Investor Agent and each other Related
Bank in such Group.
 
(vi) The definition of “Commitment Termination Date” in Section 1.01 of the RPA
is amended by replacing the date appearing in clause (a) thereof with the date
“October 7, 2016”.
 
(vii) The definition of “Diluted Receivable” in Section 1.01 of the RPA is
amended by replacing clause (ii) contained in the proviso at the end thereof
with the following:
 
“(ii) do not include contractual adjustments made to Special Bid Receivables
resulting from special bid marketing programs of an Originator.”
 
(viii) The definition of “Eligible Receivable” in Section 1.01 of the RPA is
amended as follows:
 
(a)  
by replacing clause (a) thereof with the following:

 
“(a)           the Obligor of which (i) is a United States resident (and shall
include without limitation, Government Obligors, state and local governments of
jurisdictions located in the United States, or any agency or subdivision
thereof) and is not an Affiliate of any of the parties hereto and (ii) is not a
Sanctioned Person nor organized or resident in a Sanctioned Country;”;
 
(b)  
by replacing clause (j) thereof with the following:

 
“(j)           the Obligor of which is not an Ineligible Deferred Revenue
Obligor; provided, that the aggregate amount of Receivables of any Ineligible
Deferred Revenue Obligor that are otherwise Eligible Receivables in excess of
the amount of deferred revenue on the balance sheets (or that should be, under
GAAP, on the balance sheets) of the Originators at such time attributable to
such Ineligible Deferred Revenue Obligor shall be Eligible Receivables
hereunder;”
 
(c)   
by replacing the period at the end of clause (o) thereof with a semicolon; and

 
 

 
3

--------------------------------------------------------------------------------

 

(d) by adding the following new proviso at the end thereof:
 
“provided, that, with respect to the Special Bid Receivables of any Obligor
(including any Affiliated Obligor thereof) that are otherwise Eligible
Receivables, only an aggregate amount of such Special Bid Receivables in excess
of the Special Bid Receivable Adjustment Amount with respect to such Special Bid
Receivables  at such time shall be Eligible Receivables hereunder.”
 
(ix) The definition of “Facility Termination Date” in Section 1.01 of the RPA is
amended by replacing the date in clause (a) thereof with the date “October 7,
2016”.
 
(x) The definition of “Special Concentration Excess Amount” in Section 1.1 of
the RPA is amended and restated in its entirety to read as follows:
 
“Special Concentration Excess Amount”  means, with respect to a Special
Concentration Obligor at any time, the least of (i) the principal credit limit
amount for such Special Concentration Obligor set forth in the applicable
Insurance Agreement, (ii) the amount set forth on Schedule III hereto with
respect to such Special Concentration Obligor (which Schedule III may be amended
or modified from time to time at the request of the Seller and with the written
approval of the Program Agent and each Investor Agent in their sole discretion),
and (iii) the aggregate Loss Reserves for all Receivable Interests calculated as
of such time (solely for purposes of this clause (iii), the Loss Reserve for the
Receivable Interests shall be calculated using the amount set forth in clause
(c) of the definition of Loss Percentage as the “LP” amount for such
calculation); provided that the Program Agent or any Investor Agent may reduce
or cancel any Special Concentration Excess Amount upon three Business Days’
notice to the Seller (with a copy to each of the other Agents).
 
(xi) The definition of “Yield” in Section 1.1 of the RPA is amended by amending
and restating the definition of “ED” contained therein in its entirety to read
as follows:
 
“ED           =           the actual number of days elapsed during such Fixed
Period (or, if applicable, the actual number of days (which may be one (1)) for
which the Assignee Rate is determined)
 
(xii) Each of Section 4.01(e) and Section 4.02(e) of the RPA is amended by (a)
replacing each reference therein to “December 31, 2012” with “December 31, 2013”
and (b) replacing each reference therein to “June 30, 2013” with “June 30,
2014.”
 
(xiii) Section 4.01 of the RPA is amended by adding the following new clauses
(q) and (r) at the end thereof:
 
“(q)           The Seller (i) is not a “covered fund” under the Volcker Rule and
(ii) is not, and after giving effect to the transactions contemplated hereby,
will not be, required to register as, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or any successor statute.  In
determining that the Seller is not a covered fund, the Seller either does not
rely solely on the exemption from the definition of “investment company” set
forth in Section 3(c)(1) and/or 3(c)(7) of the Investment Company Act of 1940,
as amended or is entitled to the benefit of the exclusion for loan
securitizations in the Volcker Rule under 17 C.F.R. 75.10(c)(8).
 

 
4

--------------------------------------------------------------------------------

 

(r)           Policies and procedures have been implemented and maintained by or
on behalf of the Seller that are designed to achieve compliance by the Seller
and its directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, giving due regard to the nature of such Person’s business
and activities, and the Seller and its officers and employees and, to the
knowledge of the Seller, its officers, employees, directors and agents acting in
any capacity in connection with or directly benefitting from the facility
established hereby, are in compliance with Anti-Corruption Laws and applicable
Sanctions, in each case in all material respects.  None of the Seller or, to the
knowledge of the Seller, any of its directors, officers, employees, or agents
that will act in any capacity in connection with or directly benefit from the
facility established hereby, is a Sanctioned Person.  The Seller is not
organized or resident in a Sanctioned Country.  No Receivables Interests
purchased hereunder, amounts paid by the Investors and/or the Banks hereunder to
the Seller, or use of proceeds thereof by Seller in any manner, will violate
Anti-Corruption Laws or applicable Sanctions.
 
(xiv) Section 4.02 of the RPA is amended by adding the following new clause (i)
at the end thereof:
 
“(i)           Policies and procedures have been implemented and maintained by
or on behalf of each of the Collection Agent and its Subsidiaries that are
designed to achieve compliance by the Collection Agent and its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, giving due regard to the nature of such Person’s
business and activities, and each of Collection Agent and its Subsidiaries and
their respective officers and employees and, to the knowledge of the Collection
Agent, their respective officers, employees, directors and agents acting in any
capacity in connection with or directly benefitting from the facility
established hereby, are in compliance with Anti-Corruption Laws and applicable
Sanctions, in each case in all material respects.  None of (a) the Collection
Agent or its Subsidiaries or, to the knowledge of the Collection Agent, any of
their respective directors, officers, employees, or agents that will act in any
capacity in connection with or directly benefit from the facility established
hereby, is a Sanctioned Person, and (b)  the Collection Agent or any of its
Subsidiaries is organized or resident in a Sanctioned Country.
 
(xv) Section 5.01 of the RPA is amended by adding the following new clause (w)
at the end thereof:
 
“(w)           Policies and procedures will be maintained and enforced by or on
behalf of the Seller that are designed in good faith and in a commercially
reasonable manner to promote and achieve compliance, in the reasonable judgment
of the Seller, by the Seller and its directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, in each case giving due
regard to the nature of such Person’s business and activities.  The Seller will
not request any purchase hereunder, and shall procure that its directors,
officers, employees and agents shall not use the proceeds of any such purchase
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding or
financing any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case to the extent doing so would
violate any Sanctions, or (C) in any other manner that would result in liability
to any party hereto under any applicable Sanctions or the violation of any
Sanctions by any such Person.
 

 
5

--------------------------------------------------------------------------------

 

(xvi)  Section 6.06 is amended by adding the following new clause (c) at the end
thereof:
 
“(c)           Anti-Corruption Laws and Sanctions.  Policies and procedures will
be maintained and enforced by or on behalf of each of the Collection Agent and
each Originator that are designed in good faith and in a commercially reasonable
manner to promote and achieve compliance, in the reasonable judgment of the
Collection Agent and each Originator, by the Collection Agent and each
Originator and each of their respective Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, in each case giving due regard to the nature of such
Person’s business and activities.  The Collection Agent and each Originator
shall not use, and each of the Collection Agent and each Originator shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any purchase made hereunder
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding or
financing any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case to the extent doing so would
violate any Sanctions, or (C) in any other manner that would result in liability
to any party hereto under any applicable Sanctions or the violation of any
Sanctions by any such Person.
 
(xvi) Schedule III to the RPA is amended and restated in its entirety to read as
set forth on Schedule III attached hereto.
 
(xvii) Each of Annexes A-1, A-2 and A-3 are revised to take into account the
amendments to the definition of Eligible Receivables contained herein.
 
SECTION 2. Amendments to the PCA.  Upon the effectiveness of this Amendment, the
PCA is hereby amended as follows:
 
(i) The definition of “Eligible Receivable” in Section 1.01 of the PCA is
amended by replacing clause (i) thereof with the following:
 
 “(i)           the Obligor of which (a) is a United States resident (and shall
include without limitation, Government Obligors, state and local governments of
jurisdictions located in the United States, or any agency or subdivision
thereof) and is not an Affiliate of any of the parties hereto and (b) is not a
Sanctioned Person nor organized or resident in a Sanctioned Country;”
 
(ii) The definition of “Sale Agreement” contained in Section 1.01 of the PCA is
amended by replacing each reference to “Fifth Third Bank” therein with “Wells
Fargo Bank, N.A.”.
 
(iii) The following new definitions are added to Section 1.01 of the PCA in
their proper alphabetical order:
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Purchaser, any Seller, Lexmark International or their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption, including, without limitation, the Foreign Corrupt Practices Act of
1977, as amended, and any applicable
 

 
6

--------------------------------------------------------------------------------

 

law or regulation implementing the OECD Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions.
 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including, without limitation, on September
12, 2014, Cuba, Burma (Myanmar), Iran, North Korea, Sudan and Syria.
 
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, and (b) any Person controlled by any such Person.
 
“Sanctions” means economic, financial or other sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or other relevant
sanctions authority, including the U.S. and Canada.
 
(iv) Section 4.01 of the PCA is amended by adding the following new clause (r)
at the end thereof:
 
“(r)           Policies and procedures have been implemented and maintained by
or on behalf of such Seller and its Subsidiaries that are designed to achieve
compliance by such Seller and its Subsidiaries, and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, giving due regard to the nature of such Person’s business and
activities, and such Seller, its Subsidiaries and their respective officers and
employees and, to the knowledge of such Seller, their respective officers,
employees, directors and agents acting in any capacity in connection with or
directly benefitting from the facility established hereby, are in compliance
with Anti-Corruption Laws and applicable Sanctions, in each case in all material
respects.  None of (a) such Seller or any of its Subsidiaries or, to the
knowledge of such Seller, as applicable, any of their respective directors,
officers, employees, or agents that will act in any capacity in connection with
or directly benefit from the facility established hereby, is a Sanctioned
Person, and (b) such Seller nor any of its Subsidiaries is organized or resident
in a Sanctioned Country.  No sale or contribution of Receivables hereunder,
amounts paid by the Purchaser hereunder to the Sellers, or use of proceeds
thereof by any Seller in any manner will violate Anti-Corruption Laws or
applicable Sanctions.
 
(v) Section 5.01 of the PCA is amended by adding the following new clause (o) at
the end thereof:
 
“(o)           Anti-Corruption Laws and Sanctions.  Policies and procedures will
be maintained and enforced by or on behalf of such Seller that are designed in
good faith and in a commercially reasonable manner to promote and achieve
compliance, in the reasonable judgment of such Seller, by such Seller and each
of its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, in each case giving
due regard to the nature of such Person’s business and activities.  Such Seller
shall not use, and such Seller shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any purchase or contribution made hereunder (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or
 

 
7

--------------------------------------------------------------------------------

 

anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent doing so would violate any Sanctions, or (C) in any
other manner that would result in liability to any party hereto under any
applicable Sanctions or the violation of any Sanctions by any such Person.
 
SECTION 3. Effectiveness.  This Amendment shall become effective at such time
that executed counterparts of this Amendment have been delivered by each party
hereto to each other party hereto.
 
SECTION 4. Representations, Warranties and Covenants.
 
(i) The Seller makes each of the representations and warranties contained in
Section 4.01 of the RPA (after giving effect to this Amendment).
 
(ii) The Collection Agent makes each of the representations and warranties
contained in Section 4.02 of the RPA (after giving effect to this Amendment).
 
(iii) Each Originator makes each of the representations and warranties contained
in Section 4.01 of the PCA (after giving effect to this Amendment).
 
SECTION 5. Confirmation of RPA and PCA.
 
(i) Each reference in the RPA to “this Agreement” or “the Agreement” shall mean
the RPA as amended by this Amendment, and as hereafter amended or
restated.  Except as herein expressly amended, the RPA is ratified and confirmed
in all respects and shall remain in full force and effect in accordance with its
terms.
 
(ii) Each reference in the PCA to “this Agreement” or “the Agreement” shall mean
the PCA as amended by this Amendment, and as hereafter amended or
restated.  Except as herein expressly amended, the PCA is ratified and confirmed
in all respects and shall remain in full force and effect in accordance with its
terms.
 


SECTION 6. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF).
 
SECTION 7. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
by electronic mail in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.




[Remainder of page intentionally blank]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 


 
LEXMARK RECEIVABLES CORPORATION
 
By:  /s/ Bruce J.
Frost                                                                                       
Name: Bruce J. Frost
Title: Vice President and Treasurer
 
LEXMARK INTERNATIONAL, INC.
 
By:  /s/ Bruce J.
Frost                                                                                       
Name: Bruce J. Frost
Title: Treasurer
 
PERCEPTIVE SOFTWARE, LLC
 
By:  /s/ Bruce J.
Frost                                                                                       
Name:  Bruce J. Frost
Title: Treasurer
 


 


 



[Omnibus Amendment No. 1 to
Second Amended and Restated Receivables Purchase Agreement and
Amended and Restated Purchase and Contribution Agreement]
 
 

--------------------------------------------------------------------------------

 



 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Program Agent
 
By:  /s/ Richard Gregory
Hurst                                                                                          
Name: Richard Gregory Hurst
Title: Managing Director
 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as an Investor Agent
 
By:  /s/ Richard Gregory
Hurst                                                                                          
Name: Richard Gregory Hurst
Title: Managing Director
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Bank
 
By:  /s/ O.
Anderssen                                                                                    
Name: O. Anderssen
Title: Director
 


 
GOTHAM FUNDING CORPORATION,
as an Investor
 
By:  /s/ David V.
DeAngelis                                                                                             
Name: David V. DeAngelis
Title: Vice President
 

 [Omnibus Amendment No. 1 to
Second Amended and Restated Receivables Purchase Agreement and
Amended and Restated Purchase and Contribution Agreement]
 
 

--------------------------------------------------------------------------------

 



 
WELLS FARGO BANK, N.A.,
as an Investor Agent and a Bank
 
By:  /s/ Ryan C.
Tozier                                                                      
Name: Ryan C. Tozier
Title: Vice President
 

 [Omnibus Amendment No. 1 to
Second Amended and Restated Receivables Purchase Agreement and
Amended and Restated Purchase and Contribution Agreement]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
Special Concentration Obligors; Special Concentration Excess Amounts






Special Concentration Obligor
 
Special Concentration Excess Amount*
Dell Inc.
$25,000,000
Synnex Corp.
$18,000,000
Tech Data Corp.
$18,000,000
Office Depot, Inc.
$23,000,000
Staples, Inc.
$10,000,000
Ingram Micro Inc.
$10,000,000
United Stationers Supply Co.
$15,000,000

          *Subject to the definition of Special Concentration Excess Amount in
the Agreement
